Taylor, J.,
dissenting. — I am unable to agree with the conclusion reached by the majority, of the court in this case.
At the trial the State to make out its case against the defendant offered in evidence twenty books containing duplicate tax receipts given to the divers taxpayers in, the name of the defendant tax collector for the purpose of showing the moneys received by the defendant as tax collector, but the defendant’s counsel objected to the introduction of any of such receipts that were not shown to be in the handwriting of the defendant or bearing his signature, upon the ground. that those objected to are immaterial to the issues, irrelevant and incompetent evidence. The court overruled this objection, *58to which exception was duly taken, and the ruling is assigned as error. A State witness by whom these receipts were produced in evidence had testified that he did not think that all the signatures in the pile of books containing the proposed receipts are the signatures of T. D. White, Sr. This ruling I think was reversible error.
The statute under which the indictment was found, Section 3317, General Statutes of Florida, 1906, provides that: “This section shall apply to any deputy, clerk or employee in any State, county or municipal office, and to all school officers;” and Section 542 of said General Statutes authorizes tax collectors to appoint deputies. When a receipt for money is relied upon and offered in evidence as proof of the actual reception of such money and that it came into the actual possession of the party who purported to have given or signed such receipt, it must be proved that the party who purported to have given such receipt himself actually signed it. And this rule is especially applicable in a criminal trial for the crime of embezzlement. In this case the uncontroverted evidence of a State witness showed that many of the receipts so accepted in evidence over the defendant’s objection, though given in his name, were not in his handwriting, and were not signed by him. Of course, such spurious receipts were not competent evidence to prove the actual coming into his possession of the moneys named therein, and in the absence of other proof showing the actual coming into his possession of the moneys alleged to have been misappropriated by him the proof fails to justify the verdict of conviction found. People v. Blackman, 127 Cal. 248, 59 Pac. Rep. 573; State v. Carmean, 126 Iowa 291, 102 N. W. Rep. 97.
*59The defendant did admit that his “account was short,” but this was not by any means an admission of his guilt of the crime of embezzlement. A tax collector’s safe may be robbed by a burglar; in that case his “account would be short” for the amount stolen by the burglar, but if, in telling a friend about the occurrence, he should make the remark that his “account was short” for the amount stolen, could it be claimed for an instant that he was thereby an admitted embezzler? I think not. My view is that the judgment of conviction should be reversed and a new trial awarded, because the receipts admitted in evidence, many of them not signed by the defendant himself, was the only attempt at proof in the record of the amount of moneys actually received by, or that came into the possession of the defendant.
Browne, O. J., concurs.